Title: From Thomas Jefferson to Thomas Cooper, 14 August 1820
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
Aug. 14. 20.
Yours of the 24th ult. was recieved in due time and I shall rejoice indeed if mr Elliot and mr Nulty are joined to you in the institution at Columbia, which now becomes of immediate interest to me. mr Stack has given notice to his first class that he shall dismiss them on the 10th of the next month, and his mathematical assistant also at the same time, being determined to take only small boys in future. my grandson Eppes is of his first class; and I have proposed to his father to send him to Columbia, rather than any where Northwardly. I am obliged therefore to ask of you by what day he ought to be there, so as to be at the commencement of what they call a session, and to be so good as to do this by the first mail, as I shall set out to Bedford within about a fortnight. he is so far advanced in Greek & Latin that he will be able to pursue them by himself hereafter; and being between 18. & 19 years of age he has no time to lose. I propose that he shall commence immediately with mathematics and Nat. Phily to be followed by Astronomy, chemistry, mineralogy, botany, Nat. history. it would be time lost for him to attend professors of ethics, metaphysics, Logic Etc. the first of these may be as well acquired in the closet as from Living lectures: and supposing the two last to mean the science of Mind, the simple reading of Locke, Tracy, & Stewart, will give him as much in that branch as is real science. a relation of his (mr Baker) and class mate will go with him.I hope and believe you are mistaken in supposing the reign of fanaticism to be on the advance. I think it certainly declining. it was first excited artificially by the sovereigns of Europe as an engine of opposition to Bonaparte and to France. it arose to a great height there, and became indeed a powerful ingine of loyalism, and of support to their governments. but that loyalism is giving way to very different dispositions, and it’s prompter, fanaticism, is vanishing with it. in the meantime it had been wafted across the Atlantic, and chiefly from England, with their other fashions. but it is here also on the wane. the ambitious sect  of Presbyterians indeed, the Loyalists  and Loyolists of our country, spare no pains to keep it up. but their views of ascendancy over all other sects in the US. seem to excite alarm in all; & to unite them—as against a common and threatening enemy. and altho the Unitarianism they impute to you is heterodoxy with all of them, I suspect the other sects will admit it to their alliance in order to strengthen the phalanx of oppostion against the enterprises of their more aspiring antagonists. altho’ spiritualism is most prevalent with all these sects, yet with none of them, I presume, is materialism declared heretical. mr Locke, on whose authority they often plume themselves, openly maintained the materialism of the soul; and charged with blasphemy those who denied that it was in the power of an almighty creator to endow with the faculty of thought any composition of matter he might think fit. the  fathers of the church of the three first centuries,  generally, if not universally were materialists, extending it even to the creator himself. nor indeed do I know exactly  in what age of the Christian church the heresy of spiritualism was introduced. Huet, in his commentaries on Origin, says ‘Deus igitur, cui anima similis est, juxta Origenem, reapse corporalis est, sed graviorum tantum ratione corporum incorporeus.’    St Macarius speaking of angels says ‘quamvis enim subtilia sint, tamen in substantia, forma, et figura, secundum tenuitatum naturae eorum corpora sunt tenuia, quemadmodum et hoc corpus in substantia sua erassum et solidum est? St Justin Martyr says expressly ‘το θειον φαμεν ειναι αςωματον ουχ ‘ εςιν αςωματον.’’  Tertullion’s words are, ‘quid enim Deus nisi corpus?’ and again ‘quis autem negavit Deum esse corpus? etsideus spiritus,  spiritus etiam corpus est suigeneris, in suâ effigie.’ and that the soul is matter he adduces the following tangible proof. ‘in ipso ultimo voluptotis aestu, quo genitale virus expellitur, nonne aliguid de animâ sentimus exire? the holy father thus asserting, and, as it would seem, from his own feelings, that the sperm infused into the female matrix deposits there the matter and germ of both soul and body, conjunction, of the new foetus. altho’ I do not pretend to be familiar with these fathers, and give the preceding quotations at second hand, yet I learn from authors whom I respect, that not only those I have named, but St Augustin, St Basil, Lactantius, Tatian, Athenagoras and others concurred in the materiality of the soul our modern doctors would hardly venture or wish to condemn there fathers as  the main pillars of their fabric resting on their shoulders.In the consultations of the Visitors of the University on the subject of releasing you from your engagement with us, altho’ one or two members seemed alarmed at this cry of ‘fire’ from the Presbyterian pulpits, yet the real ground of our decision was that our funds were in fact hypothecated for 5. or 6. years to redeem, the loan we had recently made: and altho’ we hoped and trusted that the ensuing legislature would remit the debt and liberate our funds; yet it was not just, on this possibility, to stand in the way of your looking out for a more, certain provision. the completing all our buildings for professors and students by the autumn of the ensuing year is now secured by sufficient contracts, and our confidence is most strong that neither the state nor their legislature will bear too see those buildings shut up for 5. or 6. years, when they have the money in hand, & actually appropriated to the object of education, which would open their doors at once for the reception of their sons, now waiting and calling aloud for that institution. the legislature meets on the 1st Monday of December and before Christmas we shall know what are their intentions. if such as we expect, we shall then immediately take measures to engage our professors and bring them into place the ensuing autumn or early winter. my hope is that you will be able and willing to keep yourself uncommitted, to take your place among them about that time: and I can assure you there is not a voice among us which will not be cordially given for it. I think too I may add that if the Presbyterian opposition should not die by that time, it will be directed at once against the whole institution, and not amuse itself with nibbling at a single object. it did that before only because there was no other, and they might think it politic to mask their designs on the body of the fortress, under the feint of a battery against a single bastion. I will not despair then of the avail of your services in an establishment which I contemplate as the future bulwark of the human mind in this hemisphere. god bless you and preserve you multos anos. Th: Jefferson
   I believe by Athanasius &  court of Nicaea

   Ocellus de d’Argens pa. 97.Enfield VI. 3.ib. 105

   Tinsew. 17.

   Enfield. VI. 3.

   18..

   1. Hist. des Saints2. c. 4. pa. 212-218.

   illus. 90.
